United States Court of Appeals
                     For the First Circuit


No. 04-2520

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     RAMÓN E. RAMOS-ACEVEDO,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on January 18, 2006 is
amended as follows:

     The cover page should read as follows: "[Hon. Héctor M.
Laffitte, U.S. District Judge]."

     Page 2, line 1 should read as follows: "Ramón."